                                           Case 5:21-cv-00281-BLF Document 14 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10     RONALD ANTHONY JONES,                           Case No. 21-00281 BLF (PR)
                                  11                        Plaintiff,                   JUDGMENT
                                  12                v.
Northern District of California
 United States District Court




                                  13

                                  14     KYLE RUNGE, et al.,
                                  15                       Defendants.

                                  16

                                  17
                                                The Court has dismissed the instant civil rights action without prejudice for
                                  18
                                       Plaintiff’s failure to file an amended complaint. A judgment of dismissal without
                                  19
                                       prejudice is entered.
                                  20
                                                The Clerk shall close the file.
                                  21
                                                IT IS SO ORDERED.
                                  22
                                       Dated: __September 7, 2021__                       ________________________
                                  23
                                                                                          BETH LABSON FREEMAN
                                  24                                                      United States District Judge
                                  25

                                  26   Judgment
                                       P:\PRO-SE\BLF\CR.21\00281Jones_judgment

                                  27

                                  28
